Citation Nr: 0209188	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-23 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether an application for Service Disabled Veterans' 
Insurance (RH) under the provisions of 38 U.S.C.A. § 1922 
(West 1991) was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania (RO&IC).  The RO&IC 
determined that the veteran had not submitted a timely 
application for RH insurance.

In June 2002, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  In a November 1992 rating decision, the regional office 
(RO) granted service connection for post-traumatic stress 
disorder and assigned a 30 percent evaluation.  The veteran 
was notified of that award in December 1992.  This grant 
represents the veteran's most recent award of service 
connection.

2.  In November 1997 the veteran filed an application for RH 
Insurance under 38 U.S.C.A. § 1922(a).

3.  The veteran's application for RH insurance was not 
received within two years of the December 1992 notice to him 
that he had been granted service connection for post-
traumatic stress disorder at a compensable evaluation.

4.  The veteran has been competent at all times since 
November 1992.


CONCLUSION OF LAW

RH insurance may not be issued to the veteran, as a timely 
application for such insurance was not received from him.  38 
U.S.C.A. § 1922(a), 5103A, 5107 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the November 1997 decision on 
appeal and the November 1999 statement of the case, the RO&IC 
explained to the veteran why the criteria for RH insurance 
had not been met.  That is the key issue in this case, and 
the statement of the case provided the veteran with the 
pertinent regulations that applied to the veteran's claim.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative at that time, the 
Oregon Department of Veterans Affairs (the veteran is now 
represented by the Disabled American Veterans).  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claims.  38 
U.S.C.A. § 5103A (West Supp. 2001).  At issue is eligibility 
for insurance.  The veteran has not referenced any evidence 
that might aid his claim.  The Board finds that there is more 
than sufficient evidence of record to decide the veteran's 
claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Consequently, the case need not be referred to 
the veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran, as the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Decision

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to RH insurance when it is determined that he has 
a compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years effective September 1, 1991).  However, if an applicant 
is shown by the evidence to have been mentally incompetent 
during any part of the two-year eligibility period, an 
application for insurance may be filed within two years after 
a legal guardian is appointed, or within two years after the 
removal of such mental incompetency.

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including entering into 
contracts.  38 C.F.R. § 3.353 (2001).  Where there is a 
reasonable doubt as to whether a person is competent, such 
doubt will be resolved in favor of competency.  Id.

The Board has carefully reviewed the evidence of record, to 
include the testimony that the veteran and his spouse 
provided at the June 2000 Board hearing, and finds that the 
veteran is legally precluded from receipt of RH insurance, as 
he did not timely file a claim for such insurance.  The 
reasons are explained below.  

In the present case, the veteran's only grant of service 
connection, with a compensable evaluation occurred in 
November 1992, when the RO granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
evaluation.  The RO informed the veteran of the award in a 
December 1992 letter.  

The veteran's application for insurance was received in 
November 1997-almost five years after the December 1992 
notice from the RO regarding the grant of service connection.  
The only statutorily-recognized exception to the application 
deadline relates to the veteran's competency; if an applicant 
is shown by the evidence to have been mentally incompetent 
during any part of the eligibility period, an application for 
insurance may be filed within two years after a legal 
guardian is appointed, or within two years after the removal 
of such mental incompetency.  See 38 U.S.C.A. § 1922.

The veteran asserts that he did not receive notification as 
to his ability to file for RH insurance nor the time limit 
for submitting an insurance claim.  It is not clear whether 
the veteran was actually given notice of his entitlement to 
RH insurance in the December 1992 correspondence that the RO 
sent at the time the veteran was granted service connection 
for post-traumatic stress disorder.  However, even if it were 
to be assumed that the veteran had not been notified of his 
entitlement to RH insurance in December 1992, the regulatory 
provision of 38 U.S.C.A. § 1922(a) does not impose any 
notification requirement upon the Government.  See Saunders 
v. Brown, 4 Vet. App. 320 (1993).  While VA makes every 
effort to advise veterans of their potential eligibility for 
benefits, the vast array of benefits makes it impossible for 
VA to inform every veteran or person of every possible 
potential benefit for which he might be entitled.  
Ultimately, it is the responsibility of the veteran to 
familiarize himself with all potential benefits and other 
privileges which he may be entitled to, including eligibility 
to apply for RH insurance as a result of his 1992 award of 
service connection for post-traumatic stress disorder.  See 
Hill v Derwinski, 2 Vet. App. 451 (1991) (holding that VA 
does not have a duty to provide veterans with notice of their 
eligibility for specific benefits).  

The veteran has alternatively argued that he was not 
competent to file a claim within the two years following the 
grant of service connection for post-traumatic stress 
disorder.  He states that his post-traumatic stress disorder 
is permanent and total (although it was not permanent and 
total during that two-year period following the grant of 
service connection).  The RO&IC referred this argument to the 
RO for them to consider the competency issue.  In an October 
1999 rating decision, the RO determined that the veteran was 
competent for VA purposes from December 1992 to December 
1994.  The Board agrees with the RO's determination.  The 
Board finds that there is no evidence of record that this 
veteran was incompetent at any time between December 1992 and 
December 1994, when he would have been eligible to apply for 
RH insurance.  Although service connection was in effect for 
post-traumatic stress disorder at a 50 percent evaluation, 
the impairment caused by that disability does not equate to 
mental incompetency within the meaning of the applicable 
regulations.  38 C.F.R. § 3.353.  Specifically, during that 
two-year period, the veteran had the capacity at that time to 
appeal the initial assignment of the 30 percent evaluation 
for this service-connected post-traumatic stress disorder, 
which shows that he was capable of managing his own affairs.  
He submitted additional evidence, which assisted in his 
obtaining an increased evaluation for post-traumatic stress 
disorder.  

Additionally, the veteran underwent VA psychiatric 
evaluations in 1992 and 1993.  In the 1993 psychiatric 
evaluation report, the examiner made a specific finding that 
the veteran was capable to manage his own funds.  A June 1993 
statement from a private physician indicated that the veteran 
was working for the State delivering mail.  The above-
described descriptions by medical professionals show that the 
veteran was capable of managing his own affairs.  In fact, 
there is nothing in the 1992 psychiatric evaluation that 
would cause the Board to infer that the veteran was not 
capable of managing his own affairs.  Therefore, the Board 
finds that the statutory exception for incompetency is not 
applicable in this case.

Accordingly, the Board finds that the veteran did not submit 
the application for RH insurance within two years of the RO's 
granting service connection for post-traumatic stress 
disorder.  The Board also finds no basis to toll the two-year 
statutory requirement that the veteran file a claim for RH 
insurance within two years of being granted service 
connection for a disability at a compensable level.  Where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Thus, the law precludes eligibility for RH insurance.


ORDER

As the veteran did not file his written application for RH 
insurance under 38 U.S.C.A. § 1922 in a timely matter, the 
appeal is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

